Citation Nr: 1601470	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-00 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, to include cysts, rashes, and nodules, to include as a result of Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1969 to January 1972. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania. 

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge at the RO in February 2015.  A transcript of the hearing is of record.  

In a June 2015 Board decision, the Board reopened the previously denied claim of service connection for a skin disorder, to include cysts, rashes, and nodules, claimed as a result of exposure to AO, and remanded the matter for further development, to include a VA examination by a physician.  

As will be discussed below, this matter must once again be remanded for further development, to include obtaining additional treatment records and having the file reviewed by a VA physician, as was requested in the prior remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that the last VA treatment records associated with the record, including the VA examination, cover the time period up until August 5, 2015.  

In an August 25, 2015 statement in support of claim, the Veteran indicated that he had recently been examined at the Cranberry Twp. VA facility for a sore on his hip and that pictures had been taken and uploaded to his file.  

In a November 2015 statement in support of claim, the Veteran indicated that he had recently been to the Cranberry Twp. VA facility on November 9, 2015, where he had had more pictures taken of his sores and uploaded to the file.  He requested that these documents be obtained and examined and used as evidence in his case.  

As noted above, the last treatment records associated with the file are those associated with the August 2015 VA examination, which predates the Veteran's request to obtain additional VA treatment records.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  As such, an attempt should be made to obtain the identified records.  

The Board further notes that in its June 2015 remand, the Board requested that the Veteran be afforded a VA skin examination, by a physician, to determine the nature and etiology of any current skin disorder, to include any cysts or nodules.  While the Veteran was afforded the requested examination in August 2015, the examiner who prepared the report was a nurse practitioner.  The Veteran's representative, in her November 2015 written argument, noted that the Board's remand specifically indicated that the VA skin examination should be conducted by a physician and the examiner who conducted the examination was a Nurse Practitioner.  As the directives of the Board remand were not complied with, further action by the Board would be in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records regarding the claimed skin condition since August 2105 and associate them with the record, to include those records referenced by the Veteran in his August and November 2015 statements in support of claim.  

2.  Schedule the Veteran for a VA skin examination, by a physician, to determine the nature and etiology of any current skin disorder, to include any cysts or nodules.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner and the examiner should note such review in his/her report. 

The examiner is requested to render the following opinions:  Does the Veteran currently have any skin disorder?  If so, is it at least as likely as not (50 percent probability or greater) that the Veteran's current skin disorder(s) had its onset in service or is otherwise related to his period of service, to include as a result of exposure to AO?  Complete detailed rationale must accompany any opinion that is rendered.

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner. 

4.  Thereafter, readjudicate the Veteran's remaining claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




